

HERITAGE FINANCIAL CORPORATION
DEFERRED COMPENSATION PLAN
PARTICIPATION AGREEMENT - ADDENDUM
This Participation Agreement Addendum (“Addendum”) is hereby entered into by and
between HERITAGE FINANCIAL CORPORATION (the “Company”) and DONALD J. HINSON, an
employee of the Company (the “Participant,” and together with the Company, the
“Parties”).
RECITALS
A.
The Company has adopted the Heritage Financial Corporation Deferred Compensation
Plan, effective July 1, 2012, as amended and restated August 29, 2012 (the
“Plan”);

B.
The Parties entered into a Participation Agreement, dated July 1, 2012 (the
“Participation Agreement”), as amended by the Participation Agreement –
Addendum, dated December 19, 2016;

C.
The Committee has determined that the Participation Agreement should be extended
to provide additional benefits to the Participant for the 2020, 2021 and 2022
calendar years; and

D.
This Addendum is attached to and made a part of the Participation Agreement,
incorporates all defined terms therein unless otherwise defined herein, and in
the event of any conflict between the terms contained in this Addendum and the
terms contained in the Participation Agreement, the terms contained in this
Addendum shall supersede and control the obligations and liabilities of the
Parties.

AGREEMENT
In consideration of the foregoing and the mutual promises and covenants of the
parties hereto set forth in this Addendum, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby expressly covenant and
agree as follows:
Section 1.Company Contributions. The Company shall continue to make a Company
Contribution for Plan Years 2020, 2021, and 2022, on the same terms and
conditions set forth in the Participant Agreement, with the performance metrics
and targets in connection with such Company Contributions for such Plan Years to
be established in the sole discretion of the Committee, following consultation
with the Chief Executive Officer of the Company.
Section 2.    Entire Agreement. This Addendum, in addition to the Participation
Agreement and the Plan, constitutes the entire agreement between the Parties
concerning the subject matter hereof, and supersedes all prior negotiations,
undertakings, agreements, and arrangements with respect thereto, whether written
or oral.


IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Addendum as of the date set forth below.
HERITAGE FINANCIAL CORPORATION
By:     
Its:     
PARTICIPANT
        
DONALD J. HINSON




Date:     


1658012